Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 5/13/22.  In the reply, the applicant elected Group I, with traversal as to Group III.  Examiner agrees to withdraw the restriction between Groups I and III.  Claims 1-23 and 29 will be examined; claims 24-28 withdrawn.  Claims 1-29 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/20/21; 5/1/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 5,486,195) (“Myers”) in view of Hammerslag (US 6,287,323).
Myers discloses: a method of performing a vascular closure procedure at a vascular access site (arteriotomy site 2) that has been formed through a wall of a blood vessel (8) in a body part (artery 6) of a patient, the method comprising: inserting a sheath (63) into a tissue tract defined in the body part, the tissue tract being in fluid flow communication with an interior of the blood vessel (6) via the vascular access site (2) such that blood from the blood vessel (6) may enter the tissue tract; temporarily sealing the vascular access site (2) so that blood from the blood vessel (6) may no longer enter the tissue tract; injecting a procoagulant material (sealant material 36—material reacts with factors promoting coagulation) into the tissue tract via the sheath at a location adjacent the vascular access site (2); and unsealing the vascular access site (2) so that blood from the blood vessel interacts with the procoagulant material at the location (see C3L60-C4L46, C5L32-C6L15, C10L31-53, Figs. 1A-6A)
Myers does not directly disclose the step of flushing the tissue tract with a flushing fluid via the sheath such that the tissue tract is substantially cleared of blood.  However, Hammerslag, in the analogous art, teaches flushing the sheath with saline through a side port to minimize the concentration of red blood cells at or about the vascular puncture site C26L19-26, Fig. 17.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a flushing step in Myers, as taught by Hammerslag, to clear the area of red blood cells before injecting the procoagulant to ensure good results.
Claim 2: Figs. 7-15, 1A, 6A, the step of inserting the sheath into the tissue tract further comprises inserting the sheath into the tissue tract to abut an end of the sheath against the wall of the blood vessel (in Myers the sheath 63 protects an apparatus 10 during positioning within the arteriotomy site 2), and in combination again with Hammerslag, wherein the steps of flushing the tissue tract and injecting a procoagulant material occur while the sheath is in this position (C26 L19-26, Fig. 17, the sheath is flushed with saline through the side port to minimize the concentration of red blood cells at or about the vascular puncture site).
Claim 3: wherein the step of inserting the sheath into the tissue tract further comprises inserting the sheath into the tissue tract to abut an end of the sheath against the wall of the blood vessel, the method further comprising retracting the sheath to position the end in the tissue tract spaced apart from the wall of the blood vessel, prior to the step of injecting a procoagulant material. (Myers C6L7-15, Figs. 1A, 6A, the sheath 63 can then be slidably retracted proximally out of the arteriotomy site 2 along the longitudinal axis of the first catheter 12).
Claim 4: further comprising inserting a positioning catheter into the blood vessel via the sheath, the positioning catheter comprising a balloon or anchor, the balloon and anchor each having a first configuration capable of performing the step of temporarily sealing the vascular access site and a second configuration capable of performing the step of unsealing the vascular access site. (see Myers column 4, lines 34-46, column 6, lines 7-15 and figures 1A-2, 6A: inserting a first catheter (12) into the artery (6) via the sheath (63), the first catheter (12) comprising a first balloon (44), wherein the first balloon (44) may be inflated or deflated by a fluid through a  first balloon port (32a) for temporarily sealing the arteriotomy site (2)).
Claim 5: wherein the step of temporarily sealing the vascular access site further comprises inflating a balloon of the positioning catheter inside the interior of the blood vessel and placing the positioning catheter under tension so that the inflated balloon presses against an interior surface of the wall of the blood vessel while covering the vascular access site.  (see Myers column 4, lines 34-46 and figures 1A-2, 6A: the first balloon (44) may be inflated or deflated by a fluid through a first balloon port (32a) for temporarily sealing the arteriotomy site (2)).
The additional features of Claims 6-7 would be easily derived from the disclosure of Myers (see column 5, lines 55-65 and figures 5C-5D: deflating the first balloon (44) and removing the first balloon (44) through a plug (38)).
Claim 8: further comprising injecting additional procoagulant material into the tissue tract via the sheath after the step of pulling the balloon through the plug. (ordinary practice to one skilled in the art during performance of the other method steps known in the art)
The additional feature of Claim 9 would be easily derived from Myers (see column 5, lines 55-65 and figures 5C-5D: deflating the first balloon (44) and removing the first balloon (44) through a plug (38)).
The additional feature of Claim 10 would be easily derived from Myers in combination with Hammerslag (see Hammerslag column 26, lines 19-26 and figure 17: the sheath is flushed with saline through the side port to minimize the concentration of red blood cells at or about the vascular puncture site).
The additional features of Claims 11-13 are merely variations of Myers (see column 5, lines 32-54 and figure 4: the first catheter (12) and a fourth opening (22d)).
The additional features of Claims 14-17 would be easily derived from the disclosure of Myers as the catheters, sheaths can be moved at will of the user at anytime during the procedure (see column 4, lines 34-46, column 5, lines 32-54 and figures 4, 6A: the first catheter (12) is inserted into the artery (6) via the sheath (63) and the sealant material (36) is supplied from a sealant port (32d) to the artery (6)).
The additional feature of Claim 18 comes within the scope of the customary practice followed by a person skilled in the art for the increased safety of the procedure.
The additional features of Claims 19-23 are merely variations of Myers (see column 10, lines 31-53 and figure 4: the liquid sealant material (36) is injected to the arteriotomy site (2)).  Sealant used is a patient specific sealant which is a matter of obvious design choice C10L31-53

Claim 29 is similarly rejected as to Claim 1, above, however, claim 29 includes the step of inserting a (positioning catheter) second catheter (72) into the artery (6) via the sheath (63), wherein a first catheter (12) is inserted into a central bore (82) of the second catheter (72), and wherein the first catheter (12) includes a fourth opening (22d) (nozzle) for supplying a sealant material (36) to the arteriotomy site; the nozzle is slidably attached to be adjustable with respect to a distal end of the cavity 61 of the positioning catheter, see Fig. 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783